Exhibit 10.1

 

--------------------------------------------------------------------------------

 

 

SAVINGS EQUALIZATION PLAN OF NEWMONT

(Effective January 1, 2005)

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I      DEFINITIONS    1 ARTICLE II      ELIGIBILITY AND PARTICIPATION   
  Section 2.01.    Eligibility and Participation    4 Section 2.02.   
Enrollment    4 Section 2.03.    Election Modifications    4 Section 2.04.   
Plan Re-entry    4 Section 2.05.    Failure of Eligibility    4 Section 2.06.   
Forfeiture Upon Termination for Cause    5 ARTICLE III      CONTRIBUTION
DEFERRALS      Section 3.01.    Participant Deferrals    5 Section 3.02.   
Company Deferrals    5 ARTICLE IV      INVESTMENT OF DEFERRALS AND ACCOUNTING   
  Section 4.01.    Investment Credit    6 Section 4.02.    Limitations on
Investments    6 ARTICLE V      DISTRIBUTIONS      Section 5.01.    Time of
Distribution    6 Section 5.02.    Beneficiaries    7 ARTICLE VI      COMMITTEES
     Section 6.01.    Appointment of Committees    8 Section 6.02.   
Responsibilities of the Administration Committee    8 Section 6.03.   
Responsibilities of the Appeals Committee    8 Section 6.04.    Organization of
Committees    8 Section 6.05.    Indemnification of Committee Members    9

 

Savings Equalization Plan of Newmont

Effective January 1, 2005

i



--------------------------------------------------------------------------------

ARTICLE VII      CLAIMS PROCEDURES      Section 7.01.    Filing a Claim    9
Section 7.02.    Review of Initial Claim    9 Section 7.03.    Appeal of Denial
of Initial Claim    10 Section 7.04.    Review of Appeal    10 Section 7.05.   
Form of Notice to Claimant    10 Section 7.06.    Discretionary Authority of
Committees    10 ARTICLE VIII      TRUST      Section 8.01.    Trust Agreement
   10 Section 8.02.    Expenses of Trust    11 ARTICLE IX      AMENDMENT AND
TERMINATION      Section 9.01.    Termination of Plan    11 Section 9.02.   
Amendment by Board of Directors    11 ARTICLE X      MISCELLANEOUS     
Section 10.01.    Funding of Benefits; No Fiduciary Relationship    11 Section
10.02.    Inalienability of Benefits    11 Section 10.03.    Disposition of
Unclaimed Distributions    12 Section 10.04.    Tax Withholding    12 Section
10.05.    Employment Status    12 Section 10.06.    Validity and Severability   
12 Section 10.07.    Governing Law    12 Section 10.08.    Right of Offset    12
Section 10.09.    Conformance With Applicable Laws    12 Section 10.10.   
Payments Due Minors or Incapacitated Persons    12 Section 10.11.   
Distribution Delay for Specified Employees    13

 

Savings Equalization Plan of Newmont

Effective January 1, 2005

ii



--------------------------------------------------------------------------------

SAVINGS EQUALIZATION PLAN OF NEWMONT

(Effective as of January 1, 2005)

 

PREAMBLE

 

Newmont USA Limited, a Delaware corporation, established the Newmont Savings
Equalization Plan, originally effective as of October 1, 1995. Article IX of the
Plan permits the Board of Directors of the Company to amend the Plan from time
to time. Pursuant to that right, the Plan is hereby restated effective January
1, 2005.

 

The Plan as restated is intended to provide for the Plan’s compliance with the
American Jobs Creation Act of 2004 with respect to contributions made on and
after January 1, 2005 in accordance with applicable law.

 

The Company previously established the Retirement Savings Plan of Newmont, as
amended from time to time. The Company intends that this Plan shall provide
certain highly compensated and select management employees of the Company and
its affiliates who adopt the Plan with deferred retirement benefits in addition
to the retirement benefits provided under the Retirement Savings Plan of
Newmont, to the extent that benefits under the Retirement Savings Plan of
Newmont are limited by Section 401, 402 or 415, or any other applicable section,
of the Code. The Plan was established and is maintained in consideration of the
valuable services provided by eligible employees to the Company or its
affiliates and to induce such employees to enter into or remain in the employ of
the Company or its affiliates.

 

The Company acquired Santa Fe Pacific Gold Corporation and Battle Mountain Gold
Company and merged the Santa Fe Pacific Gold Corporation Supplemental Retirement
and Savings Plan and the Battle Mountain Gold Company Contribution Equalization
Plan into this Plan. Appendices A and B set forth transitional rules applicable
to former participants in the Santa Fe Pacific Gold Corporation Supplemental
Retirement and Savings Plan and the Battle Mountain Gold Company Contribution
Equalization Plan.

 

The Company intends that the Plan shall not be treated as a “funded” plan for
purposes of either the Code or ERISA. The provisions of this Plan shall apply
only to individuals who terminate their employment with the Company on or after
the restated Effective Date and the Spouses and beneficiaries of such persons.

 

ARTICLE I

 

DEFINITIONS

 

Defined terms used in this Plan shall have the meanings set forth below or the
same meanings as in the Savings Plan, as the case may be, and the masculine
shall be deemed to include the feminine and the singular shall be deemed to
include the plural:

 

“Account” means the memorandum bookkeeping account maintained for each
Participant to which shall be credited all Deferred Contributions made by a
Participant, all Company Deferrals on behalf of a Participant and all
adjustments thereto. The memorandum bookkeeping account shall be an accounting
record maintained by the Company to record contributions and earnings on behalf
of each Participant.

 

Savings Equalization Plan of Newmont

Effective January 1, 2005

Page 1 of 14



--------------------------------------------------------------------------------

“Administration Committee” means the committee appointed by the Board of
Directors pursuant to Section 6.01 of the Plan to be the Administration
Committee under the Plan.

 

“Appeals Committee” means the committee appointed by the Board of Directors
pursuant to Section 6.01 of the Plan to review any appeals of benefit decisions
made by the Administration Committee or its delegate.

 

“Board of Directors” or “Board” means the Board of Directors of Newmont USA
Limited.

 

“Cause” means, with respect to any Participant and as determined by the Board of
Directors or its delegate:

 

(i) the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company or its affiliate (other
than any such failure resulting from incapacity due to physical or mental
illness) or his failure to follow policies, directions or the Company’s code of
conduct, after a written demand for substantial performance is delivered to the
Participant by the Board of Directors or its delegate. Such written demand shall
identify the manner in which the Board of Directors or its delegate believes
that the Participant has not substantially performed the Participant’s duties.
Notwithstanding the foregoing, written demand for substantial performance shall
not be required if the Board of Directors or its delegate determines that
immediate action, including termination of the Participant, is necessary to
avoid potential injury or harm to the Company or any person; or

 

(ii) the engaging by the Participant in illegal conduct or gross negligence or
willful misconduct which is potentially injurious to the Company or any
affiliate; provided that if the Participant acts in accordance with an
authorized written opinion of the Company’s or an affiliate’s legal counsel,
such action will not constitute “Cause” under this definition; or

 

(iii) any dishonest or fraudulent activity by the Participant or the reasonable
belief by the Company of the Participant’s breach of any contract, agreement or
representation with the Company or an affiliate.

 

In the event “Cause” is determined to exist by the Company, and the Participant
had received payments under the Plan or otherwise been credited with amounts
under the Plan, the Company shall be entitled to recover such amounts from the
Participant or offset such amount from any other amounts owed by the Company to
the Participant.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” means Newmont USA Limited, a Delaware corporation and any parent,
subsidiary, affiliated company or division of the Company or other legal entity
related to the Company which is designated as a participating employer under the
Plan by the Board of Directors or its delegate and which elects to become a
participating employer under the Plan by resolution of the governing body of
such subsidiary company or other legal entity or its delegate.

 

Savings Equalization Plan of Newmont

Effective January 1, 2005

Page 2 of 14



--------------------------------------------------------------------------------

“Company Deferrals” means the amount of matching Company Deferrals allocated to
a Participant’s Account pursuant to Section 3.02. Matching Company Deferrals
shall be deemed to be made in shares of the common stock of Newmont Mining
Corporation, the Company’s ultimate parent (“Company Stock”) subject to any
limitations that may apply.

 

“Deferred Contributions” means the amounts of a Participant’s Compensation which
he elects to defer and have allocated to his Account pursuant to Section 3.01.

 

“Effective Date” means the original effective date of October 1, 1995, and as
restated effective January 1, 2005.

 

“Enrollment Agreement” means an application for participation in this Plan,
execution of which by an eligible employee is required under Article II for Plan
participation.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Participant” means any eligible employee selected to participate in this Plan
who has completed an Enrollment Agreement and is entitled to the distribution of
benefits hereunder.

 

“Pension Plan” means the Pension Plan of Newmont or a successor plan.

 

“Plan Year” means the period during which this Plan records are kept, which
shall be the calendar year.

 

“Savings Plan” means the Retirement Savings Plan of Newmont, as amended from
time to time.

 

“Specified Employee” means any employee or former employee (including any
deceased employee) who at any time during the Plan Year that includes the
determination date was an officer of the Company having an annual compensation
greater than $130,000 (as adjusted under Section 416(i)(1) of the Code), a
five-percent owner of the employer or a one-percent owner of the employer having
annual compensation of more than $150,000. No more than 50 employees shall be
treated as officers. For this purpose, annual compensation means compensation
within the meaning of Section 415(c)(3) of the Code. The determination of who is
a Specified Employee will be made in accordance with Section 416(i) of the Code.

 

“Trust” means the trust or trusts, if any, created by the Company to provide
funding for the distribution of benefits in accordance with the provisions of
this Plan. The assets of any such Trust shall remain subject to the claims of
the Company’s general creditors in the event of the Company’s insolvency.

 

“Trust Agreement” means the written instrument pursuant to which each separate
Trust is created, if any.

 

Savings Equalization Plan of Newmont

Effective January 1, 2005

Page 3 of 14



--------------------------------------------------------------------------------

“Trustee” means one or more banks, trust companies or insurance companies
designated by the Company to hold and invest the Trust fund and to pay benefits
and expenses as authorized by the Committee in accordance with the terms and
provisions of the Trust Agreement, if any.

 

“Valuation Date” means the last day of the Plan Year or any other date specified
by the Administration Committee or its delegate for the valuation of the
Participants’ Accounts.

 

ARTICLE II

 

ELIGIBILITY AND PARTICIPATION

 

Section 2.01. Eligibility and Participation. The Board of Directors or its
delegate shall from time to time in its sole discretion select those employees
of the Company who are eligible to participate in the Plan. In order to be
eligible to participate in this Plan, an employee must be (a) eligible to
participate in the Savings Plan and (b) among a select group of management or
highly compensated employees. In no event will an employee with a base salary of
less than $100,000 be eligible to participate in the Plan.

 

Section 2.02. Enrollment. Employees who have been selected by the Board of
Directors or its delegate to participate in this Plan shall enroll in this Plan
by (a) entering into an Enrollment Agreement with the Administration Committee
or its delegate, which may contain the Participant’s beneficiary designation
pursuant to Section 5.02 and such other terms as the Administration Committee or
its delegate deems appropriate and necessary, and (b) completing such other
forms and furnishing such other information as the Administration Committee or
its delegate may reasonably require.

 

An eligible employee may first become a Participant by enrolling within 30 days
after the Participant becomes eligible for the Plan and may only be made with
respect to services to be performed subsequent to the election.

 

Section 2.03. Election Modifications. A Participant who defers Compensation may
not modify his Enrollment Agreement to change the amount to be deferred except
with respect to Compensation to be earned in a subsequent calendar year. Such
election modification must be made prior to the first day of the calendar year
for which such modification is to be effective.

 

Section 2.04. Plan Re-entry. A Participant who has withdrawn from the Plan or
has revoked an Enrollment Agreement, as set forth in Section 2.03 above, or who
returns to perform services for the Company after a separation from service, may
again become a Participant in the Plan by entering into a new Enrollment
Agreement as provided in Section 2.02 above.

 

Section 2.05. Failure of Eligibility. No Deferred Contributions or Company
Deferrals shall be added to a Participant’s Account after the Participant ceases
to meet the eligibility criteria as determined by the Administration Committee
or its delegate for participation in the Plan. The determination of the
Administration Committee or its delegate with respect to the termination of
participation in this Plan shall be final and binding on all parties affected.
Any benefits accrued hereunder, however, at the time of such change, shall
remain distributable in accordance with the provisions of this Plan.

 

Savings Equalization Plan of Newmont

Effective January 1, 2005

Page 4 of 14



--------------------------------------------------------------------------------

Section 2.06. Forfeiture Upon Termination for Cause. If a Participant is
terminated for Cause, amounts attributable to the Participant’s Company
Deferrals under this Plan shall be immediately forfeited and the Participant
shall be entitled to no payment of such amounts under the Plan.

 

ARTICLE III

 

CONTRIBUTION DEFERRALS

 

Section 3.01. Participant Deferrals.

 

(a) A Participant may elect to defer a portion of his Compensation by filing an
Enrollment Agreement with the Administration Committee or its delegate. The
Enrollment Agreement must be filed on or before the first day of the Plan Year
in which the deferral is to be made, unless the Participant was not eligible to
participate in this Plan on such date, in which case the Enrollment Form must be
filed within 30 days after the date on which such Participant first became
eligible to participate and may only be made with respect to services to be
performed subsequent to the election.

 

(b) If a Participant’s contributions under the Savings Plan are limited by
provisions of the Code, including, without limitation, restrictions under
Sections 401(a)(17), 401(k)(3), 402(g) and 415(c), such Participant may elect to
defer up to 100% of his Compensation under this Plan, less the amount of his
Before-Tax Contributions under the Savings Plan. An election to participate in
this Plan for any Plan Year, and the percentage of a Participant’s Compensation
that a Participant has elected to contribute to this Plan, shall be irrevocable.
Notwithstanding anything herein to the contrary, a Participant shall not be
permitted to defer Compensation which is earned or payable prior to the
execution and delivery of the Participant’s Enrollment Agreement. Any
Participant Deferral Election made hereunder shall continue in effect until it
is revoked or changed pursuant to the provisions of Article II and this Article
III.

 

(c) Deferred Contributions shall be deducted through payroll withholding from
the Participant’s regular Compensation payable by the Company and shall be
credited to the Participant’s Account on or about the date or dates such amount
would have been credited to his account in the Savings Plan, if such amounts had
in fact been credited to his account in the Savings Plan.

 

Section 3.02. Company Deferrals. The Company shall cause to be credited to a
Participant’s Account for each Plan Year an amount equal to the difference
between (a) the Company contributions that would have been made on the
Participant’s behalf under Article IV of the Savings Plan for such Plan Year if
the Participant’s contributions under the Savings Plan for such Plan Year had
included the Deferred Contributions to this Plan, without taking into account
restrictions imposed by the Code, including, without limitation, restrictions
under Sections 401(a)(17), 401(k)(3), 401(m), 402(g) and 415(c); and (b) Company
contributions actually made on the Participant’s behalf under Article IV of the
Savings Plan; provided, however, that such Company Deferrals shall not exceed 6%
of the Participant’s Compensation, less the amount of Company Match
Contributions made on behalf of the Participant for the same

 

Savings Equalization Plan of Newmont

Effective January 1, 2005

Page 5 of 14



--------------------------------------------------------------------------------

Plan Year under the Savings Plan, and in no event shall the total Company
Deferrals under this Plan plus the Company Match Contributions under the Savings
Plan in the same Plan Year exceed $12,000, in the aggregate, in respect of any
such Participant. All such amounts shall be credited to the Participant’s
Account on or about the date or dates such amounts would have been credited to
his Account in the Savings Plan if such amounts had in fact been credited to his
Account in the Savings Plan. The Company Deferral shall be deemed to be made in
shares of Company Stock or cash in the Company’s sole discretion in accordance
with and to the extent consistent with procedures approved by the Administration
Committee or its delegate.

 

ARTICLE IV

 

INVESTMENT OF DEFERRALS AND ACCOUNTING

 

Section 4.01. Investment Credit. All amounts credited to a Participant’s
Account, together with the earnings thereon, shall be credited with income and
loss as if invested in the same investment funds as are designated from time to
time by the Investment Committee pursuant to the Savings Plan for this purpose
and as elected by the Participant in accordance with such procedures as may be
adopted from time to time by the Administration Committee or its delegate. For
purposes of determining the amount allocated to a Participant’s Account for
purposes of making distributions or any other purpose under this Plan, each
Participant’s Account shall be valued as of the Valuation Date immediately
preceding the date of payment.

 

Section 4.02. Limitations on Investments. The investment or deemed investment of
a Participant’s Account shall be subject to the restrictions or limitations
imposed by the Investment Committee including limitations on the percentage of
Company Stock that may be credited to a Participant’s Account.

 

ARTICLE V

 

DISTRIBUTIONS

 

Section 5.01. Time of Distribution.

 

(a) Retirement Benefits. The retirement benefit payable under this Plan in the
case of a Participant whose employment with the Company terminates on or after
his Retirement shall be equal to 100% of the value of his Accounts on the
applicable Valuation Date. The amount payable shall be paid in a single sum cash
payment as soon as administratively practicable following the applicable
Valuation Date.

 

(b) Disability Benefits. The disability benefit payable under this Plan in the
case of a Participant whose employment with the Company terminates because he is
disabled shall be equal to 100% of the value of his Accounts on the applicable
Valuation Date. The amount payable shall be paid in a single sum cash payment as
soon as administratively practicable following the applicable Valuation Date.

 

(c) Death Benefits. The death benefit payable to a beneficiary under this Plan
in the case of a Participant whose employment with the Company terminates due to
his

 

Savings Equalization Plan of Newmont

Effective January 1, 2005

Page 6 of 14



--------------------------------------------------------------------------------

death shall be equal to 100% of the value of his Accounts on the applicable
Valuation Date. The amount payable shall be paid in a single sum cash payment as
soon as administratively practicable following the applicable Valuation Date.

 

(d) Benefits Upon Termination of Employment. The benefit payable under this Plan
in the case of a Participant whose employment with the Company terminates for
any reason other than retirement, disability or death, which shall be paid in a
single sum cash payment as soon as administratively practicable following the
applicable Valuation Date, shall be equal to:

 

(i) the value of his Deferred Contributions, as adjusted, as of the applicable
Valuation Date; plus

 

(ii) the value of the vested portion of his Company Deferrals, as adjusted, as
of the applicable Valuation Date, determined as follows:

 

Years of Vesting Service

--------------------------------------------------------------------------------

   Vested Portion


--------------------------------------------------------------------------------

 

      Less than 1

   0 %

              1

   20  

              2

   40  

              3

   60  

        4 or more

   100  

 

For purposes of the preceding table, Years of Vesting Service at date of
termination shall be determined in the same manner as under the Savings Plan.

 

(e) Notwithstanding Section 5.01(d), the Company Deferrals allocated to the
Accounts of all Participants shall be fully vested as of the effective date of a
“Change of Control,” as defined in the Savings Plan, and at all times
thereafter. A Participant shall also be fully vested in the Company Deferrals
allocated to his Account in the event of his retirement under the terms of the
Company’s Pension Plan.

 

Section 5.02. Beneficiaries. Each Participant shall designate one or more
persons, trusts or other entities as his beneficiary to receive any amounts
distributable hereunder at the time of the Participant’s death. Such designation
shall be made by the Participant in his Enrollment Agreement and may be changed
from time to time by the Participant. In the absence of an effective beneficiary
designation as to part or all of a Participant’s interest in the Plan, such
amount shall be distributed to the beneficiary (or beneficiaries) to whom the
Participant’s benefits under the Savings Plan are payable (including the
beneficiaries to whom such amounts are payable under the Savings Plan in the
absence of any beneficiary designation) and in the same percentages, if
applicable.

 

Savings Equalization Plan of Newmont

Effective January 1, 2005

Page 7 of 14



--------------------------------------------------------------------------------

ARTICLE VI

 

COMMITTEES

 

Section 6.01. Appointment of Committees. The Board or its delegate shall appoint
the Administration Committee and the Appeals Committee (collectively, the
“Committees”) who may be, but need not be, officers, directors or employees of
the Employer or its affiliate. The members of each Committee shall hold office
at the pleasure of the Board and shall serve without compensation.

 

Section 6.02. Responsibilities of the Administration Committee. The
Administration Committee or its delegate shall be responsible for the
administration, operation and interpretation of the Plan. The Administration
Committee or its delegate may establish rules from time to time for the
transaction of its business. The Administration Committee or its delegate shall
have the exclusive right to interpret the Plan’s provisions, to establish
policies and procedures and to exercise discretion where necessary or
appropriate in the interpretation and administration of the Plan and to decide
any and all matters arising thereunder or in connection with the administration
of the Plan, except those matters reserved for the Appeals Committee. Such
decisions, actions and records of the Administration Committee or its delegate
shall be conclusive and binding upon all persons having or claiming to have any
right or interest in or under the Plan.

 

The Administration Committee may delegate some or all of its authority under the
Plan to any person, persons or entities. The Administration Committee may remove
any duly appointed delegate at any time at its sole discretion.

 

Section 6.03. Responsibilities of the Appeals Committee. The Appeals Committee
shall be responsible for the review and determination of benefit claim appeals
as described in Article VII. The Appeals Committee shall establish rules from
time to time for the transaction of its business. The Appeals Committee shall
have the exclusive right to interpret the Plan’s provisions and to exercise
discretion where necessary or appropriate in the determination of benefit claims
on appeal. Such decisions, actions and records of the Appeals Committee shall be
conclusive and binding upon all persons having or claiming to have any right or
interest in or under the Plan.

 

The Appeals Committee may delegate some or all of its authority to any person,
persons or entities. The Appeals Committee may remove any duly appointed
delegate at any time at its sole discretion.

 

Section 6.04. Organization of Committees. Each Committee shall adopt such rules
as it deems desirable for the conduct of its affairs and for the administration
of its duties under the Plan. Each Committee may appoint agents (who need not be
members of the particular Committee) to whom it may delegate such powers as it
deems appropriate. Each Committee may make its determinations with or without
meetings and it may authorize one or more of its members or agents to sign
instructions, notices and determinations on its behalf. Any action taken by a
Committee shall be taken by a majority of the members attending a meeting of the
Committee (provided at least a majority of the Committee members are at such
meeting) or by a majority of the members of the Committee executing a written
instrument setting forth the action taken.

 

Savings Equalization Plan of Newmont

Effective January 1, 2005

Page 8 of 14



--------------------------------------------------------------------------------

Section 6.05. Indemnification of Committee Members. The Company shall indemnify
the members of each Committee against any and all claims, loss, damages, expense
(including attorney fees) and liability arising from any action or failure to
act, except when the same is judicially determined to be due to the gross
negligence or willful misconduct of such member. Such indemnification shall
include any Committee members or any individuals delegated authority by a
Committee if such individuals are employed by the Company or an affiliate. The
Company does not hereby indemnify any entity or person that is not an employee
of the Company or its affiliate. The indemnification provided hereunder shall
continue as to a person who has ceased acting as a director, officer, member,
agent or employee of the Employer, and such person’s rights shall inure to the
benefit of his heirs and representatives.

 

ARTICLE VII

 

CLAIMS PROCEDURES

 

Section 7.01. Filing a Claim. All claims shall be filed in writing by the
Participant, his beneficiary, or the authorized representative of the claimant,
by completing the procedures that the Administration Committee or its delegate
requires. The procedures may include the completion of forms and the submission
of documents and additional information. All claims under this Plan shall be
filed in writing with the Administration Committee or its delegate according to
the Administration Committee or its delegate’s procedures no later than one year
after the occurrence of the event that gives rise to the claim. If the claim is
not filed within the time described in the preceding sentence, the claim shall
be barred.

 

Section 7.02. Review of Initial Claim.

 

(a) Initial Period for Review of the Claim. The Administration Committee or its
delegate shall review all materials and shall decide whether to approve or deny
the claim. If a claim is denied in whole or in part, written notice of denial
shall be furnished by the Administration Committee or its delegate to the
claimant within a reasonable time after the claim is filed but not later than 90
days after the Administration Committee or its delegate receives the claim. The
notice shall set forth the specific reason(s) for the denial, reference to the
specific plan provisions on which the denial is based, a description of any
additional material or information necessary for the claimant to perfect his
claim and an explanation of why such material or information is necessary, and a
description of the Plan’s review procedures, including the applicable time
limits.

 

(b) Extension. If the Administration Committee or its delegate determines that
special circumstances require an extension of time for processing the claim, it
shall give written notice to the claimant and the extension shall not exceed 90
days. The notice shall be given before the expiration of the 90 day period
described in Section 7.02(a) above and shall indicate the special circumstances
requiring the extension and the date by which the Committee expects to render
its decision.

 

Savings Equalization Plan of Newmont

Effective January 1, 2005

Page 9 of 14



--------------------------------------------------------------------------------

Section 7.03. Appeal of Denial of Initial Claim. The claimant may request a
review upon written application, may review pertinent documents and may submit
issues or comments in writing. The claimant must request a review within the
reasonable period of time prescribed by the Administration Committee or its
delegate. In no event shall such a period of time be less than 60 days.

 

Section 7.04. Review of Appeal.

 

(a) Initial Period for Review of the Appeal. The Appeals Committee shall conduct
all reviews of denied claims and shall render its decision within a reasonable
time, but not more than 60 days of the receipt of the appeal by the Appeals
Committee. The claimant shall be notified of the Appeals Committee’s decision in
a notice, which shall set forth the specific reason(s) for the denial, reference
to the specific plan provisions on which the denial is based, a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records and other information relevant to
the claimant’s claim.

 

(b) Extension. If the Appeals Committee determines that special circumstances
require an extension of time for reviewing the appeal, it shall give written
notice to the claimant and the extension shall not exceed 60 days. The notice
shall be given before the expiration of the 60-day period described in Section
7.04(a) above and shall indicate the special circumstances requiring the
extension and the date by which the Appeals Committee or its delegate expects to
render its decision.

 

Section 7.05. Form of Notice to Claimant. The notice to the claimant shall be
given in writing or electronically and shall be written in a manner calculated
to be understood by the claimant.

 

Section 7.06. Discretionary Authority of Committees. The Administration
Committee or its delegate and the Appeals Committee shall have full
discretionary authority to determine eligibility, status, and the rights of all
individuals under the Plan; to construe any and all terms of the Plan; and to
find and construe all facts.

 

ARTICLE VIII

 

TRUST

 

Section 8.01. Trust Agreement. The Company may, but shall not be required to,
adopt a separate Trust Agreement for the holding, investment and administration
of the funds contributed to Accounts under this Plan. The Trustee shall maintain
and allocate assets to a separate account for each Participant under this Plan.
The assets of any such Trust shall remain subject to the claims of the Company’s
general creditors in the event of the Company’s insolvency. Notwithstanding the
foregoing, upon a Change of Control (as defined in the Savings Plan), the
Company shall, as soon as possible, but in no event longer than 120 days
following the Change of Control, establish a trust fund if one has not otherwise
been established, and make an irrevocable contribution to the trust fund in an
actuarially equivalent amount that is sufficient to pay each Participant or
beneficiary the benefits to which the Participant or beneficiary would be
entitled pursuant to the terms of the Plan as of the date on which the Change of
Control occurred.

 

Savings Equalization Plan of Newmont

Effective January 1, 2005

Page 10 of 14



--------------------------------------------------------------------------------

Section 8.02. Expenses of Trust. The parties expect that any Trust created
pursuant to Section 8.01 will be treated as a “grantor” trust for federal and
state income tax purposes and that, as a consequence, such Trust will not be
subject to income tax with respect to its income. However, if the Trust should
be taxable, the Trustee shall pay all such taxes out of the Trust. All expenses
of administering any such Trust shall be a charge against and shall be paid from
the assets of such Trust unless the Company pays such expenses.

 

ARTICLE IX

 

AMENDMENT AND TERMINATION

 

Section 9.01. Termination of Plan. The Company expects to continue this Plan
indefinitely, but the Board of Directors of the Company may terminate this Plan
at any time.

 

Section 9.02. Amendment by Board of Directors. The Company’s Board of Directors
may amend this Plan at any time and from time to time, retroactively or
otherwise, but no amendment shall reduce any benefit that has accrued on the
effective date of the amendment.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01. Funding of Benefits; No Fiduciary Relationship. All benefits
payable under this Plan shall be distributed in cash by Company check or Trustee
check, if a Trust is established, or a combination thereof. Benefits shall be
paid either out of the Trust, or, if no Trust is in existence or if the assets
in the Trust are insufficient to provide fully for such benefits, then such
benefits shall be distributed by the Company out of its general assets. Nothing
contained in this Plan shall be deemed to create any fiduciary relationship
between the Company and the Participants. Notwithstanding anything herein to the
contrary, to the extent that any person acquires a right to receive benefits
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company, except to the extent provided in the Trust
Agreement, if any.

 

Section 10.02. Inalienability of Benefits. No Participant shall have the right
to assign, transfer, hypothecate, encumber or anticipate his interest in any
benefits under this Plan nor shall the benefits under this Plan be subject to
any legal process to levy upon or attach the benefits for payment for any claim
against the Participant or his spouse. If any Participant’s benefits are
garnished or attached by the order of any court, the Company may bring an action
for declaratory judgment in a court of competent jurisdiction to determine the
proper recipient of the benefits to be distributed pursuant to this Plan. During
the pendency of the action, any benefits that become distributable shall be paid
into the court as they become distributable, to be distributed by the court to
the recipient it deems proper at the conclusion of the action.

 

Savings Equalization Plan of Newmont

Effective January 1, 2005

Page 11 of 14



--------------------------------------------------------------------------------

Section 10.03. Disposition of Unclaimed Distributions. Each Participant must
file with the Company from time to time in writing his mailing address and each
change of mailing address. Any communication, statement or notice addressed to a
Participant at his last mailing address on file with the Company, or if no
address is filed with the Company, then at his last mailing address as shown on
the Company’s records, will be binding on the Participant and his beneficiary
for all purposes of this Plan. The Company shall not be required to search for
or locate a Participant or his beneficiary.

 

Section 10.04. Tax Withholding. All payments and other taxable events, such as
the vesting of Company Deferrals under this Plan, shall be subject to applicable
withholding of federal, state and local income, employment and other taxes.

 

Section 10.05. Employment Status. This Plan does not constitute a contract of
employment or impose on the Participant or the Company any obligation for the
Participant to remain an employee or change the status of the Participant’s
employment or the policies of the Company regarding termination of employment.

 

Section 10.06. Validity and Severability. The invalidity or unenforceability of
any provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 10.07. Governing Law. The validity, interpretation, construction and
performance of the Plan shall in all respects be governed by the laws of
Colorado, without reference to principles of conflict of law, except to the
extent preempted by federal law.

 

Section 10.08. Right of Offset. To the extent permitted by applicable law, the
Company may, in its sole discretion, apply any payments otherwise due and
payable under this Plan against any employee or terminated employee loans
outstanding to the Company or other debts of the employee or terminated employee
to the Company. By accepting payments under this Plan, an individual shall
consent to the reduction of any compensation paid to an individual by the
Company to the extent an individual receives an overpayment from the Plan.

 

Section 10.09. Conformance With Applicable Laws. Notwithstanding anything
contained herein to the contrary, this Plan shall be administered and operated
in accordance with any applicable laws and regulations including but not limited
to laws affecting the timing of payments to employees. The Board or its delegate
reserves the right to amend this Plan at any time in order for this Plan to
comply with any such laws and regulations.

 

Section 10.10. Payments Due Minors or Incapacitated Persons. If any person
entitled to a payment under this Plan is a minor, or if the Administration
Committee or its delegate determines that any such person is incapacitated by
reason of physical or mental disability, whether or not legally adjudicated as
an incompetent, the Administration Committee or its delegate shall have the
power to cause the payment becoming due to such person to be made to another for
his benefit, without responsibility of the Administration Committee or its
delegate, the Committee or any other person or entity to see to the application
of such payment. Payments made pursuant to such power shall operate as a
complete discharge of the Administration Committee, this Plan and the Employer.

 

Savings Equalization Plan of Newmont

Effective January 1, 2005

Page 12 of 14



--------------------------------------------------------------------------------

Section 10.11. Distribution Delay for Specified Employees. This Section applies
only to amounts credited under the Plan that accrue and become vested and earned
on or after January 1, 2005. In the case of a distribution to a Specified
Employee, such distribution may not be made before the date which is 6 months
after the date of the Specified Employee’s separation from service with the
Company or, if earlier, the date of the Specified Employee’s death.

 

Savings Equalization Plan of Newmont

Effective January 1, 2005

Page 13 of 14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan has been adopted this 12 day of July, 2005, to be
effective January 1, 2005.

 

    NEWMONT USA LIMITED Attest:        

/s/ Ardis Young

--------------------------------------------------------------------------------

       

Ardis Young

Assistant Secretary

  By  

/s/ Sharon E. Thomas

--------------------------------------------------------------------------------

Sharon E. Thomas

Vice President and Secretary

 

Savings Equalization Plan of Newmont

Effective January 1, 2005

Page 14 of 14



--------------------------------------------------------------------------------

APPENDIX A

TO

NEWMONT SAVINGS EQUALIZATION PLAN

 

This Appendix A provides transition rules with respect to the calculation and
payment of benefits to persons who were participants in the Santa Fe Pacific
Gold Corporation Supplemental Retirement and Savings Plan (the “Santa Fe Plan”)
as of May 5, 1997 (a “Santa Fe Participant”).

 

1. Effective as of January 1,1998, the Santa Fe Plan was merged with and into
this Plan.

 

2. All Santa Fe Participants as of May 5, 1997 who were actively employed by
Santa Fe Pacific Gold Corporation on that date (an “Active Santa Fe
Participant”) shall be entitled to receive a benefit under this Plan equal to
the sum of (a) the benefit the Active Santa Fe Participant was entitled to
receive under the provisions of the Santa Fe Plan as of January 1, 1998 or, if
earlier, the date of his termination of employment, adjusted in each case for
earnings or losses in accordance with the provisions of the Santa Fe Plan and
(b) the benefit provided under the provisions of this Plan in accordance with
this Plan and the provisions of this Appendix A. A Santa Fe Participant who had
terminated employment with Santa Fe Pacific Gold Corporation prior to May 5,
1997 and who was receiving, or was entitled to receive, benefit payments under
the Santa Fe Plan (a “Retired Santa Fe Participant”) shall receive or continue
to receive payments in accordance with all of the terms and provisions of the
Santa Fe Plan in effect as of May 6, 1997, but such benefits shall be paid under
and as a part of this Plan.

 

3. To the extent that an Active Santa Fe Participant’s benefit is payable in
part from the Santa Fe Plan, then that portion of such benefit shall be paid in
accordance with all of the terms and provisions of the Santa Fe Plan, including,
but not limited to, the form of benefits available under the Santa Fe Plan. Any
benefit payable to an Active Santa Fe Participant attributable to his
participation under this Plan shall be paid in accordance with all of the terms
and provisions of this Plan.

 

4. An Active Santa Fe Participant shall be fully vested in his benefit
attributable to participation under the Santa Fe Plan and shall be credited with
the service credited to such Active Santa Fe Participant as of January 1, 1998
under the provisions of the Santa Fe Plan for purposes of determining the
Participant’s vesting under this Plan.

 

5. Benefits payable from the Trust formed in connection with the Santa Fe Plan,
or any successor thereto by merger or otherwise, shall continue to be paid from
such Trust, and such Trust shall serve as a potential source of funds for
payments to Santa Fe Participants of their benefits under the Santa Fe Plan.

 

Savings Equalization Plan of Newmont

Effective January 1, 2005

Page A-1 of 1



--------------------------------------------------------------------------------

APPENDIX B

TO

NEWMONT SAVINGS EQUALIZATION PLAN

 

This Appendix B provides transition rules with respect to the calculation and
payment of benefits to persons who were participants in the Battle Mountain Gold
Company Contribution Equalization Plan (the “Battle Mountain CEP”) as of January
10, 2001 (a “BM Participant”).

 

1. Effective as of February 1, 2001, the Battle Mountain CEP was merged with and
into this Plan.

 

2. All BM Participants as of January 10, 2001 who were actively employed by
Battle Mountain Gold Company on that date (an “Active BM Participant”) shall be
entitled to receive a benefit under this Plan equal to the sum of (a) the
benefit the Active BM Participant was entitled to receive under the provisions
of the Battle Mountain CEP as of February 1, 2001 or, if earlier, the date of
his termination of employment, adjusted in each case for earnings or losses in
accordance with the provisions of the Battle Mountain CEP and (b) the benefit
provided under the provisions of this Plan in accordance with this Plan and the
provisions of this Appendix B. A BM Participant who had terminated employment
with Battle Mountain Gold Company prior to January 10, 2001 and who was
receiving, or was entitled to receive, benefit payments under the Battle
Mountain CEP (a “Retired BM Participant”) shall receive or continue to receive
payments in accordance with all of the terms and provisions of the Battle
Mountain CEP in effect as of January 10, 2001, but such benefits shall be paid
under and as a part of this Plan.

 

3. To the extent that an Active BM Participant’s benefit is payable in part from
the Battle Mountain CEP, then that portion of such benefit shall be paid in
accordance with all of the terms and provisions of the Battle Mountain CEP,
including, but not limited to, the form of benefits available under the Battle
Mountain CEP. Any benefit payable to an Active BM Participant attributable to
his participation under this Plan shall be paid in accordance with all of the
terms and provisions of this Plan.

 

4. An Active BM Participant shall be fully vested in his benefit attributable to
participation under the Battle Mountain CEP and shall be credited with the
service credited to such Active BM Participant as of February 1, 2001 under the
provisions of the Battle Mountain CEP for purposes of determining the
Participant’s vesting under this Plan.

 

5. Benefits payable from any Trust formed in connection with the Battle Mountain
CEP, or any successor thereto by merger or otherwise, shall continue to be paid
from such Trust, and such Trust shall serve as a potential source of funds for
payments to BM Participants of their benefits under the Battle Mountain CEP.

 

Savings Equalization Plan of Newmont

Effective January 1, 2005

Page B-1 of 1